DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 1/26/2022.  Since the previous filing, claim 1, 3, 4 and 20 have been amended, claims 2, 11 and 12 have been cancelled and claim 21 has been added.  Thus claims 1, 3-10 and 13-21 are pending in the application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
Independent claims 1 and 20 describe a modular device comprising at least two modules, a flow generator and an oxygen concentrator, and the manner in which these two modules connect to one another.  Specifically, the claims describe that the flow generator comprises an oxygen inlet which links to an oxygen outlet of the oxygen concentrator wherein the oxygen delivery tube runs through the glow generator to meet the air delivery tube in a duel lumen tube the runs to the patient mask.  While the prior art provides modular flow generators and oxygen concentrators, such as Wilkinson (US 2012/0055482) figures 17 and 19, it fails to provide connection means between the modules.  Further, while the prior art provides portable devices with connectable modules, such as Schuller (US 2013/0037027) or Jagger (US 2006/0174871), it fails to provide description of the oxygen inlet/outlet wherein the oxygen line runs through the flow generator before forming a duel lumen path with the air supplied by the flow generator or the associated mechanical connection between the two modules as described in claim 1.
Therefore independent claims 1 and 20, and therefore as dependent claims 3-10, 13-19 and 21, are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785